                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 MCKENZI TAYLOR, individually and on
 behalf of all others similarly situated,

                           Plaintiff,

 vs.                                                   Case No.: 4:19-cv-110-DGK

 KC VIN, LLC
 d/b/a PIZZA BAR,
 1320 Grand Boulevard,                                 Honorable Greg Kays
 Kansas City, MO 64105
 THE CORDISH COMPANIES, INC.
 601 E. Pratt Street, 6th Floor                        JURY TRIAL DEMANDED
 Baltimore, MD 21202

 ENTERTAINMENT CONSULTING
 INTERNATIONAL, LLC
 601 E. Pratt Street, 6th Floor
 Baltimore, MD 21202

                           Defendants.


                    FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiff McKenzi Taylor, individually and on behalf of all others similarly situated, brings

this action against Defendants KC VIN, LLC d/b/a Pizza Bar (“Pizza Bar”), The Cordish

Companies, Inc. (“Cordish”), and Entertainment Consulting International, LLC (“ECI”) (Pizza

Bar, Cordish, and ECI are collectively referred to as “Defendants”). Plaintiff seeks redress for

Defendants’ practice of sending text messages to cellular telephone numbers in violation of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq. Plaintiff, for her First

Amended Class Action Complaint, alleges the following based upon personal knowledge as to

herself and her own acts and experiences, and as to all other matters, upon information and belief:




        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 1 of 27
                                             PARTIES

       1.      At all times relevant hereto, Plaintiff McKenzi Taylor has been a resident of

Jackson County, Missouri.

       2.      Defendant KC VIN, LLC d/b/a Pizza Bar is a Missouri limited-liability company

with its principal place of business at 1320 Grand Boulevard, Kansas City, Missouri 64105.

       3.      Defendant The Cordish Companies, Inc., is a Maryland corporation with its

principal place of business at 601 E. Pratt Street, Baltimore, MD 21202.

       4.      Defendant Entertainment Consulting International, LLC is a Maryland limited

liability company with its principal place of business at 601 E. Pratt Street, Baltimore, MD 21202.

       5.      Cordish and ECI effectuate and oversee all, or substantially all, of the advertising

and/or marketing decisions of their venues, including Pizza Bar. As described below, these venues

are not independent ventures, but rather a direct extension of the Cordish brand itself, and have

their day-to-day operations dictated by and through ECI, itself a division of Cordish.

       6.      The marketing decisions controlled by Cordish and ECI include, but are not limited

to, (i) the collection of names and cellular telephone numbers of customers or prospective

customers, (ii) the development of an Automated Telephone Dialing System (“ATDS”) for sending

text messages, and (iii) the use ATDS to send advertising and/or telemarketing text messages en

masse to such cellular telephone numbers.

                                   JURISDICTION AND VENUE

       7.      This Court has federal question subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331.

       8.      This Court has personal jurisdiction over all Defendants and venue is proper in this

District pursuant to 28 U.S.C. § 1391(b)(2) because (i) Pizza Bar’s principal place of business is



                                                -2-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 2 of 27
located in this District; (ii) Defendants have sent unlawful text messages to residents of this

District—including to the cellular telephone numbers of Plaintiff and others with area codes

specific to western Missouri; 1 (iii) Defendants transact significant amounts of business in this

District, solicit customers from this District, direct telephone calls and text messages to this

District, and enter into consumer and business contracts in this District; (iv) the tortious acts

complained of herein arose and took place in this District and Plaintiff was first injured in this

District; and (v) other substantial and relevant events and/or omissions related to Defendants’

violations of the TCPA took place in this District.

       9.      Defendants are separately created entities, however, each one is controlled by the

same agents, officers, and/or directors.

       10.     Defendants’ affiliations with the state of Missouri are so “continuous and

systematic” as to render them at home in this District because Defendants’ regular and systematic

corporate decision-making is made in Kansas City, Missouri.

       11.     Defendant Cordish admits to owning and managing several developments in

Missouri and in this District, including the Power & Light District (Kansas City)2 and Ballpark




1
       See Lowe v. CVS Pharmacy, Inc., 233 F. Supp. 3d 636, 643 (N.D. Ill. 2017) (placing a call to a
       phone number with an Illinois-affiliated area code constitutes “purposeful direction” warranting
       the Court’s exercise of jurisdiction) (citing Keim v. ADF Midatlantic, 199 F. Supp. 3d 1362, 1370
       (S.D. Fl. 2016) (collecting cases)).
2
       Kansas City Power & Light District, http://cordish.com/portfolio/power-and-light-district (“The
       Kansas City Power & Light District is a dynamic, nine-city block retail, entertainment, office and
       residential district, located in the heart of downtown Kansas City directly adjacent to the 21,000-
       seat Sprint Center Arena. Widely recognized as one of the most exciting urban developments in the
       country, the $850 million Power & Light District has been the cornerstone of a $5 billion urban
       renaissance for Kansas City, which includes a new performing arts venue, arena, convention center
       expansion and 10,000 new urban residential units.”).



                                                  -3-
         Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 3 of 27
Village3 (St. Louis).4/5 In fact, Cordish expressly states that Kansas City Live, LLC (i.e., Kansas

City Power & Light District) and Defendant KC VIN, LLC, among others, are its “subsidiary

entities.”6 On information and belief, Defendant ECI exclusively provides services to each of these

Missouri-owned establishments.

       12.     Additionally, as evidenced by its Missouri “Application for Registration,” File

Number FL1321893, which was executed by Reed Cordish, ECI has been registered to do business

in Missouri since 2006.

                                       NATURE OF THE ACTION

       13.     The Kansas City Power & Light District is an entertainment establishment located

in downtown Kansas City. Pizza Bar is a drinking establishment located within the Kansas City

Power & Light District.

       14.     Pizza Bar is a fictitious name utilized by Cordish and ECI, which have exclusive

and complete control over the actual operation of this venue and others like it. This control extends

directly to Pizza Bar’s marketing and promotion.



3
       Ballpark Village, http://cordish.com/portfolio/ballpark-village (“Ballpark Village is a mixed-use
       retail, entertainment, office and residential district in St. Louis, Missouri, developed in partnership
       with the St. Louis Cardinals. Spanning seven city blocks directly adjacent to and integrated with
       the Cardinals’ Busch Stadium, Ballpark Village was the country’s first fully integrated mixed-use
       development designed to deliver the excitement and energy of the game-day experience outside the
       stadium walls…. Planning and development for Phase 2 of Ballpark Village is currently underway.
       The $260 million, 700,000 square foot project will include a Live! by Loews hotel, a 29-story high-
       rise luxury residential tower, the first Class-A office building in downtown St. Louis in nearly thirty
       years, and additional retail, restaurant and entertainment space.”)
4
       The Cordish Companies – About, http://cordish.com/about (last visited Dec. 11, 2018).
5
       Virginia Beach Multi-Venue Entertainment Development, Solicitation RFQ No. 1-2017, pages 75-
       77, https://www.yesvirginiabeach.com/resources/special-
       projects/Documents/RFP/Dome%20Site%202017/Cordish.pdf (last visited Dec. 12, 2018).
6
       See Cordish’s January 29, 2009 “Power of Attorney”, attached to Kansas City Live Block 126
       Entertainment, LLC’s “Statement of Change of Registered Agent and/or Registered Office”, filed
       with the Missouri Secretary of State on March 27, 2009, File Number FL0692311.


                                                    -4-
         Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 4 of 27
       15.     Between July 30, 2014 and April 4, 2018, Defendants caused text messages to be

sent to the cellular telephones of Plaintiff and the putative Class members in violation of the TCPA.

Defendants sent these messages for the purposes of advertising and marketing Pizza Bar’s products

and services, to increase their revenue, and to expand their customer base.

       16.     Specifically, Defendants (either directly or through a third-party telemarketer) sent

unsolicited text messages to the cellular telephones of Plaintiff and the putative Class members

promoting specials and events at Pizza Bar and encouraging Plaintiff and the putative Class

members to visit Pizza Bar with their friends.

       17.     By sending the text messages alleged in this Complaint, Defendants have caused

Plaintiff and the putative Class members (as defined herein) actual harm.

       18.     On information and belief, Defendants routinely sent, and continue to send, the text

messages despite the fact that Plaintiff and the putative Class members:

               (a)     never provided prior express consent in writing, or otherwise, for

                       Defendants to send advertising or telemarketing text messages to their

                       cellular telephone numbers; and/or

               (b)     never provided prior express consent in writing, or otherwise, for

                       Defendants to send text messages to their cellular telephone numbers using

                       an automatic telephone dialing system (as defined by the TCPA).

       19.     Defendants also sent the advertising text messages to Plaintiff and other putative

Class members even though Defendants failed to establish written policies and procedures to

ensure compliance with the national and/or internal do-not-call rules and regulations, and failed to

train their staff in compliance with such policies and procedures.

       20.     Plaintiff, on her own behalf and on behalf of all others similarly situated, brings



                                                 -5-
         Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 5 of 27
this lawsuit for an injunction requiring Defendants to cease all unsolicited text message activities

and for an award of statutory damages to Plaintiff and members of the putative Classes under the

TCPA.

                    THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                                47 U.S.C. § 227, et seq.

        21.    Advancements in telephone dialing technology since the 1980s and 1990s have

made reaching a large number of consumers by telephone easier and more cost-effective. This

technology, however, has also brought with it an onslaught of unsolicited robocalls, spam text

messages, and junk faxes that intrude on individual privacy and waste consumer time and money.

        22.    Senator Ernest Hollings, sponsor of the TCPA, described such marketing practices

as “the scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

at night; they force the sick and elderly out of bed; they hound us until we want to rip the telephone

out of the wall.” 137 Cong. Rec. 30, 821 (1990).

        23.    The FCC recently noted, “every month, U.S. consumers are bombarded by an

estimated 2.4 billion robocalls.” In the Matter of Advanced Methods to Target and Eliminate

Unlawful Robocalls, Notice of Proposed Rulemaking, Statement of Chairman Pai, 32 FCC Rcd.

2306, 2331 (2017) (emphasis added). That number has since increased to an estimated 2.5 billion

robocalls per month as of October 2017.7

        24.    In response to these unwanted telephone calls, text messages, and junk faxes, the

federal government and numerous states have enacted legislation to combat these widespread

telemarketing abuses. As Congress recognized:

               Many customers are outraged over the proliferation of intrusive,

7
        See In the Matter of Advanced Methods to Target and Eliminate Unlawful Robocalls, Report and
        Order and Further Notice of Proposed Rulemaking, Statements of Commissioners Clyburn and
        Rosenworcel, 32 FCC Rcd. 9706, 9756 & 9759 (2017).


                                                 -6-
         Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 6 of 27
               nuisance calls to their homes from telemarketers. … Banning such
               automated or prerecorded telephone calls to the home, except when
               the receiving party consents to receiving the call or when such calls
               are necessary in an emergency situation affecting the health and
               safety of the consumer, is the only effective means of protecting
               telephone consumers from this nuisance and privacy invasion.

Pub. L. No. 102-243 §§ 2(6) & (12) (1991), codified at 47 U.S.C. § 227 (emphasis added).8

       25.     As is relevant here, the TCPA prohibits “mak[ing] any call (other than a call made

for emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service, …” 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R.

§ 64.1200(a)(1).

       26.     For purposes of the TCPA, “[a] text message to a cellular telephone … qualif[ies]

as a ‘call’ within the compass of § 227(b)(1)(A)(iii).” Campbell-Ewald Co. v. Gomez, 136 S. Ct.

663, 667 (2016) (citation omitted).9

       27.     “Automatic telephone dialing system” (“ATDS”) refers to any equipment that has

the “capacity to dial numbers without human intervention[.]” Griffith v. Consumer Portfolio Serv.,

Inc., 838 F. Supp. 2d 723, 726 (N.D. Ill. 2011) (citing In re Rules & Regulations Implementing the

TCPA of 1991, 18 FCC Rcd. 14014, 14092, ¶ 132 (2003) (“2003 TCPA Order”)).




8
       See also Zean v. Fairview Health Servs., 858 F.3d 520, 522-23 (8th Cir. 2017) (“Recognizing that
       automated calls are often a nuisance and an invasion of privacy, Congress passed the TCPA to
       balance individuals’ privacy rights, public safety interests, and commercial freedoms of speech and
       trade.”) (internal citations and quotation marks omitted); Susinno v. Work Out World, 862 F.3d 346,
       352 (3rd Cir. 2017) (“‘[u]nsolicited telemarketing phone calls or text messages, by their nature,
       invade the privacy and disturb the solitude of their recipients’. . .”) (quoting Van Patten v. Vertical
       Fitness Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017)).
9
       See also In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
       1991, Order, 30 FCC Rcd. 12484, 12485, ¶ 3 (2016) (the TCPA’s prohibition on robocalls
       “encompasses both voice and text calls, including short message service (SMS) calls and text calls
       and text calls made using Internet-to-phone technology . . .”).


                                                    -7-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 7 of 27
       28.     In 2012, the FCC—the agency tasked with promulgating the TCPA’s implementing

regulations—revised its TCPA rules to require prior express written consent before initiating a

telephone call “that includes or introduces an advertisement or constitutes telemarketing[.]” 47

C.F.R. § 64.1200(a)(2); In re Joint Petition filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6589,

¶ 37 & fn. 113 (2013) (“Dish Network Ruling”).

       29.     According to FCC regulations, “prior express consent” must (i) be in writing; (ii)

be signed by the person providing the consent; (iii) clearly authorize the calling party to use an

ATDS or artificial or pre-recorded voice; (iv) specify the telephone number to which the person is

consenting to be called; and (v) not be a condition of purchasing any goods or services. In the

Matter of Rules and Regulations Implementing the TCPA of 1991, FCC Report and Order, 27 FCC

Rcd. 1830, 1843, ¶ 32 (2012) (“2012 TCPA Order”).

       30.     In 2003, the FCC adopted a national do-not-call registry to provide consumers with

an option to prohibit unwanted telemarketing solicitations. 2003 TCPA Order at 14034-35, ¶ 28.

       31.     The FCC rules also prohibit any person or entity from initiating a telemarketing

solicitation to any “residential telephone subscriber who has registered his or her telephone number

on the national do-not-call registry of persons who do not wish to receive telephone solicitations

that is maintained by the Federal Government.” 47 C.F.R. § 64.1200(c)(2). For purposes of this

provision of the TCPA, wireless subscribers who are registered on the national do-not-call list are

presumed to be “residential subscribers.” 2003 TCPA Order at 14038-39, ¶ 36.

       32.     The FCC rules also require telemarketers to maintain a company-specific internal

do-not-call list, to immediately record a consumer’s do-not-call request, and to cease any further

telemarketing calls within thirty days of such request. 47 C.F.R. § 64.1200(d)(3).

       33.     The FCC’s regulations define “advertisement” as “any material advertising the



                                                -8-
         Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 8 of 27
commercial availability or quality of any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1).

Whether a call is an “advertisement” depends on the content of the material. Golan v. Veritas

Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          34.   “Telemarketing” is defined as “the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12). The “telemarketing” inquiry

focuses on the purpose of the telephone call or message, rather than its content. Golan, 788 F.3d

at 820.

          35.   The FCC has also made rulings regarding the TCPA’s vicarious liability standards

as they relate to telemarketing. As early as 1995, the FCC stated that “[c]alls placed by an agent

of the telemarketer are treated as if the telemarketer itself placed the call.” In re Rules and

Regulations Implementing the TCPA of 1991, 10 FCC Rcd. 12391, 12397 (1995).

          36.   The FCC has also clarified that vicarious liability is imposed under federal common

law principles of agency for violations of either sections 227(b) or (c) that are committed by third-

party telemarketers. Dish Network Ruling at 6580 & ¶ 18.

          37.   The TCPA provides for injunctive relief and the greater of actual damages or $500

per violation, which may be trebled where Defendants’ conduct was done willfully or knowingly.

47 U.S.C. §§ 227(b)(3) and (c)(5).

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

          38.   Cordish is a privately-held commercial real estate developer. Cordish builds co-

working spaces, entertainment districts, gaming, hotels, restaurants, and sports-anchored

developments. Cordish owns over 50 restaurants, bars, and live music venues around the country.

According to its website, “[t]he Cordish Companies still owns and manages virtually every



                                                 -9-
           Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 9 of 27
business it has created.”10 (Emphasis added).

       39.     In a “Request for Qualification” filed by Cordish with the Virginia Beach

Development Authority on April 6, 2017, Cordish provided a list of “Developments Owned and

Managed.” Among the developments listed is “Power & Light District, Kansas City, MO – Mixed-

Use/Live Entertainment.”11

       40.     To retain exclusive and complete control over its bar and restaurant developments,

Cordish established an internal Entertainment Management Division in 1994, which it assigned

the name Entertainment Consulting International (“ECI”). While ECI publicly holds itself out as

providing services to a variety of clients in the hospitality business, on information and belief, it

exclusively provides services to Cordish-owned establishments.




10
       The Cordish Companies – About, http://cordish.com/about (last visited Dec. 11, 2018).
11
       Virginia Beach Multi-Venue Entertainment Development, Solicitation RFQ No. 1-2017, pages 75-
       77, https://www.yesvirginiabeach.com/resources/special-
       projects/Documents/RFP/Dome%20Site%202017/Cordish.pdf (last visited Dec. 12, 2018).



                                                -10-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 10 of 27
         (Figure 1, showing a portion of a timeline from “About Cordish Companies”).12

       41.     As such, ECI is not an independent company, but rather part and parcel of Cordish

itself. Cordish uses its Entertainment Management Division (i.e., ECI), along with numerous

holding corporations or “subsidiary entities,” such as Kansas City Live, LLC, to develop,

implement, manage, and operate multiple entertainment districts (and dozens of bars and

restaurants within those districts) across the country, including Pizza Bar.

       42.     For instance, the LinkedIn profile of Jake Miller, Senior Vice President of ECI,

states that he is “Currently managing over 40 bars and restaurants [including] in … Kansas City,

…”13 The LinkedIn profile of Ashley (Miller) St. Pierre, Director of Marketing of ECI, states that

“ECI operates premier dining and entertainment districts including … The Power & Light District


12
       The Cordish Companies – About, http://cordish.com/about (last visited Dec. 11, 2018).
13
       https://www.linkedin.com/in/jake-miller-284bb238/ (last visited Dec. 12, 2018).



                                                 -11-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 11 of 27
(Kansas City, MO), …”14 Likewise, the LinkedIn profile of Dayna Wilde, who worked as former

Sales Building Director of ECI from December 2011 through May 2013, provides that Ms. Wilde’s

job duties were as follows:

               … develop and implement sales building programs for multiple
               entertainment concepts. Train and manage a team of 35 sales managers and
               coordinators to increase sales in over 30 bar/restaurant/nightclub concepts
               across 6 entertainment districts. …15

       43.     Among the suite of services that ECI coordinates and directs for all Cordish bars

and restaurants, including Pizza Bar, is the ability to mass text message potential customers.

Indeed, Cordish, through ECI, is able to provide these mobile marketing services by owning and

operating the “TXT Live! SMS Platform,” which, as shown in Figure 2, is self-proclaimed by

Cordish as being one of its “assets.”




14
       https://www.linkedin.com/in/ashleymiller3/ (last visited Dec. 12, 2018).
15
       https://www.linkedin.com/in/dayna-wilde-444a1614/ (last visited Dec. 12, 2018).



                                                 -12-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 12 of 27
                      (Figure 2, showing The Cordish Companies’ assets).16

       44.     To access the text messaging portal, Defendants’ employees visit the “ECI Contact

App” by navigating to the URL “https://txt.live” or “https://ecisms.com,” which both exist on the

same server. Once logged in, Defendants’ employees upload CSV files containing consumers’ cell

phone numbers, and create and sent promotional text message campaigns.

       45.     The ECI Contact App website reveals source code with instructions and a FAQ

section for Defendants’ employees explaining how to use the text messaging platform. For

instance, in response to “How do I create a new contact(s)?” the ECI Contact App states that users

“can select ‘Add New Contact’ or ‘Import CSV’ and follow instructions from there.” And, in



16
       Entertainment Consulting International, LLC – Services / Sales & Marketing,
       http://ecimgt.com/services (“Corporate national sales team to support unit level sales associates
       including: access to database management software … [including] Mobile marketing …”) (last
       visited Dec. 12, 2018).



                                                 -13-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 13 of 27
response to “How do I start a new campaign,” the ECI Contact App states, “Near the top right

corner of the blue section, you’ll see a ‘New Campaign’ button. Click this, select a group(s) you

want to campaign to, adjust filters, click ‘Apply Filters’ and type the text you want to send.”17

       46.     As such, ECI developed the policies and procedures for creating text messaging

campaigns and collecting lists of consumers’ names and phone numbers for use in telemarketing

campaigns.

       47.     Most importantly, Cordish played a part in bringing the ECI Contact App online.

Aside from listing TXT Live! as one of its primary assets, Cordish owns the domain names

associated with the text messaging platform. In fact, Cordish’s Director of Information Services,

Paul Weil, registered the “txt.live” domain name by using an official Cordish email address and

Cordish’s mailing address in Baltimore, Maryland. Paul Weil also registered the “cordish.com”

domain name by providing the same Cordish email address and company address.

       48.     Between July 30, 2014 to April 4, 2018, Defendants and/or their agents utilized the

ECI Connect App (i.e., TXT Live!) to send text messages to the cellular telephone numbers of

Plaintiff and the putative Class members for the purpose of promoting Pizza Bar.

       49.     Specifically, the hardware and software used by Defendants and/or their agents had

the capacity to generate and store random numbers, or store lists of telephone numbers, and to dial

those numbers, en masse, in an automated fashion without human intervention.

       50.     Plaintiff and the putative Class never provided prior express consent, in writing or

otherwise, for Defendants to send autodialed, advertising, telemarketing text messages, and/or any

other communication to their cellular telephone numbers.

       51.     When Defendants obtain the cellular telephone number of a consumer or business,


17
       See https://txt.live/users/sign_in


                                                -14-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 14 of 27
they add them to a stored list of numbers to which Defendants and/or their agents repeatedly send

autodialed, advertising, and/or telemarketing text messages.

       52.      Defendants’ text messages are sent with equipment having the capacity to dial

telephone numbers without human intervention, the equipment is unattended by human beings,

and the equipment does, in fact, send text messages automatically, i.e., without human

intervention.

       53.      The equipment employed by Defendants and/or their agents not only have the

capacity to store or produce telephone numbers to be called using a random or sequential number

generator (and to dial such numbers), but was programmed to sequentially or randomly access

stored telephone numbers to automatically send text messages to those numbers.

       54.      The text messages sent by Defendants to Plaintiff and the putative Class were made

for a commercial purpose in that they contain the brand name and location of Pizza Bar, they

promote specials and events at Pizza Bar, and/or they encourage Plaintiff and the putative class

members to visit Pizza Bar with their friends or associates.

       55.      Defendants’ text messages are advertisements and/or constitute telemarketing as

defined by the TCPA. See 47 U.S.C. § 227(a); Golan, 788 F.3d at 820.

       56.      Not only do Defendants fail to obtain prior express consent before sending such

text messages, Defendants do not provide a way of opting out of future text messages.

       57.      Defendants sent such telemarketing text messages without first establishing written

policies or procedures to ensure compliance with the national and/or internal do-not-call rules and

regulations, as required by 47 C.F.R. § 64.1200(d), and Defendants failed to train their staff in




                                               -15-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 15 of 27
compliance with such policies and procedures.18

       58.     On information and belief, many of Defendants’ text messages were sent within 12

months of one or more prior text messages, and Defendants lack an adequate system for preventing

the transmission of numerous automated text messages to the same telephone number.

       59.     Defendants are aware that the above-described text messages are being sent to

consumers and businesses without their prior express consent, to consumers and businesses who

have registered their phone numbers on the do-not-call registry, and/or to consumers and

businesses who have expressly requested that Defendants stop sending such text messages, but

Defendants willfully continue to send them anyway.

       60.     Plaintiff and the putative Class members have been substantially damaged by

Defendants’ repeated text messages. 19 Plaintiff and the putative Class members’ privacy was

invaded; they were annoyed and inconvenienced; the repeated text messages intruded upon their

seclusion and interfered with the exclusive use of their property; they were charged out of pocket

cellular airtime minutes for the text messages and cellular data for services related to the text

message content;20 the ATDS calls intruded upon and occupied the capacity of the cellular phones


18
       On May 21, 2018, Plaintiff requested that Defendants provide her attorneys with a copy of any
       written policies and procedures that Defendants had established and implemented and/or instituted
       as of (1) August 1, 2014, (2) February 13, 2018, and (3) April 4, 2018, to ensure compliance with
       the TCPA, but Defendants failed to produce any such policies and procedures.
19
       See Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017) (allegations
       of “[u]nsolicited phone calls or text messages … invade the privacy and disturb the solitude of their
       recipients” and are sufficient to confer Article III standing); Susinno v. Work Out World Inc., 862
       F.3d 346 (3rd Cir. 2017) (same); Williams v. Zounds Music, L.L.C., No. 16-cv-940 (W.D. Mo.
       Feb. 28, 2017) (same) (citing Van Patten); Hunsinger v. Gordmans, Inc., No. 16-cv-162, 2016 WL
       7048895 (E.D. Mo. Dec. 5, 2016) (same).
20
       See In re Rules Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Red. 559, 562, ¶ 7
       (2008) (“[W]ireless customers are charged for incoming calls whether they pay in advance or after
       the minutes are used.”); see also Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637 (7th Cir.
       2012) (recipients are damaged because they are charged “out of pocket” cellular airtime minutes);
       Lee v. Credit Mgmt., LP, 846 F. Supp. 2d 716, 729 (S.D. Tx. 2012) (Plaintiff’s statement that he


                                                  -16-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 16 of 27
of Plaintiff and the Class members, depleted and/or reduced the lifespan of their cellular phone

batteries,21 caused Plaintiff and the Class members to incur the costs of electricity to recharge their

phones; 22 and, on information and belief, Defendants’ repeated text messages have caused

unwanted use, damage and/or depletion of their property, including, but not limited to, a reduction

in the lifespan of their LCD screens, speakers, vibration motors, and other hardware and/or

electronic components.

              FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF MCKENZI TAYLOR

       61.     At all times relevant hereto, Plaintiff Taylor has paid a third-party provider for

cellular telephone service and cellular data service on her personal cellular telephone, which has

an area code specific to western Missouri, ending in “5335”.

       62.     Plaintiff Taylor never provided Pizza Bar with prior express consent, written or

otherwise, to send autodialed, advertising, and/or telemarketing text messages to her cellular

telephone number.

       63.     On multiple occasions, Defendants and/or their agents caused text messages to be

sent automatically and without human intervention to Plaintiff Taylor’s cell phone using an ATDS.

       64.     The text messages contained Pizza Bar’s brand name and location, promoted

specials and events at Pizza Bar, and/or encouraged Plaintiff Taylor to visit Pizza Bar with her


       pays a third-party provider for cellular phone services is sufficient to show that an individual was
       charged for the calls); Warnick v. Dish Network LLC, No. 12-cv-01952 (D. Co. Sep. 30, 2014)
       (“[U]sers of cellular telephone numbers are indeed charged for incoming calls, regardless of
       whether they incur any additional charges for such calls.”).
21
       See e.g., Apple Inc., Battery Servicing and Recycling, http://www.apple.com/batteries/service-and-
       recycling (“All rechargeable batteries have a limited lifespan … Your own battery’s lifespan will
       vary depending on how you use your device …”).
22
       See Mey v. Got Warranty, supra fn. 2, 193 F. Supp. 3d at 645-47 (Intangible harms include
       “intrusion upon and occupation of the plaintiff’s cell phone. … [and] intrusion upon another
       person’s computerized electronic equipment …” Tangible harms, including the cost of electricity,
       “[w]hile certainly small, [are] real, and the cumulative effect could be consequential.”).


                                                  -17-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 17 of 27
friends or associates.

        65.    The text messages sent by Defendants to Plaintiff Taylor were made for a

commercial purpose and are advertisements and/or constitute telemarketing as defined by the

TCPA.

        66.    Defendants did not provide Plaintiff and the Class members with notice that they

intended to send multiple autodialed, advertising, and/or telemarketing text messages to their

cellular telephone numbers.

        67.    Plaintiff and the Class members never provided prior express consent in writing, or

otherwise, for Defendants to send such text messages to their cell phones by using an ATDS.

                                  CLASS ACTION ALLEGATIONS

        68.    Plaintiff restates and incorporates by reference all paragraphs of this Complaint,

including all subparagraphs thereof.

        69.    As to Count I for violation of the TCPA (the “227(b)(1)(A)(iii) Class”), Plaintiff

brings this action on behalf of herself and on behalf of a putative Class defined as:

               All persons and entities within the United States to whom
               Defendants (or a third party acting on Defendants’ behalf) (1) sent a
               text message; (2) to his or her cellular telephone number; (3) that
               promoted Pizza Bar; (4) between July 30, 2014 to April 4, 2018.

        70.    As to Count II for violation of the TCPA (the “64.1200(d) Class”), Plaintiff brings

this action on behalf of herself and on behalf of a putative Class defined as:

               All persons and entities within the United States to whom
               Defendants (or a third party acting on Defendants’ behalf) (1) sent
               more than one text message; (2) to his or her cellular telephone
               number; (3) that promoted Pizza Bar; (4) between July 30, 2014 to
               April 4, 2018; and (5) within any twelve-month period.

        71.    The following people are excluded from the Classes: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendant, its subsidiaries, parents,


                                                -18-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 18 of 27
successors, predecessors, and any entity in which Defendants or its parents have a controlling

interest and its current or former employees, officers and directors; (3) persons who properly

execute and file a timely request for exclusion from the Classes; (4) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise released; (5) the parties’ counsel;

and (6) the legal representatives, successors, and assigns of any such excluded persons.

       72.     Numerosity – Fed. R. Civ. P. 23(a)(1). Plaintiff does not know how many

members are in the putative Classes but believes them to be in the tens of thousands, if not more.

On information and belief, the number of class members is so numerous that their individual

joinder is impracticable. The precise number of putative Class members and their phone numbers

can be obtained from information and records in the possession and control of Defendants or third

parties acting on Defendants’ behalf.

       73.     Existence and Predominance of Common Questions of Law and Fact – Fed. R.

Civ. P. 23(a)(2) & 23(b)(3). Common questions of law or fact exist as to all members within the

putative Classes and predominate over any questions solely affecting any individual member. The

predominating common legal and factual questions, each of which may also be certified under

Fed. R. Civ. P. 23(c)(4), include the following:

               (a)    Whether Defendants and/or their agents used an ATDS to send text

                      messages;

               (b)    Whether the equipment used by Defendants, or a third party on Defendants’

                      behalf, has the capacity to send text messages automatically, i.e., without

                      human intervention;

               (c)    Whether Defendants’ text messages are advertisements;

               (d)    Whether Defendants’ text messages constitute telemarketing;



                                               -19-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 19 of 27
               (e)     Whether Defendants advised Plaintiff and the Class members that they

                       intended to send autodialed, advertising, and/or telemarketing text messages

                       to their cellular telephone numbers;

               (f)     Whether Defendants obtained prior express consent, written or otherwise,

                       to send autodialed, advertising, and/or telemarketing text messages to the

                       cellular telephone numbers of Plaintiff and the Class members;

               (g)     Whether Defendants’ text messages were sent for an emergency purpose;

               (h)     Whether Defendants’ text messages were sent willfully or knowingly;

               (i)     Whether Defendants (i) established and implemented written procedures to

                       comply with the internal do-not-call rules; (ii) trained their personnel in

                       procedures established pursuant to the internal do-not-call rules; (iii)

                       maintained an internal list of telephone numbers Defendants may not

                       contact; (iv) employed a version of the internal do-not-call list containing

                       numbers updated no more than 30 days prior to the date any call is made;

                       and (v) maintained records documenting this process; and/or

               (j)     Whether, and to what extent, members of the Classes are entitled to

                       equitable relief, including declaratory relief, a preliminary injunction,

                       and/or permanent injunction.

       74.     Typicality – Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims

of the putative Classes she seeks to represent. The factual and legal bases of Defendants’ liability

to Plaintiff is the same for all putative class members: (i) Defendants violated the TCPA by using

an ATDS to send text messages without obtaining prior express written consent in writing or

otherwise; and (ii) Defendants violated the TCPA by sending multiple promotional text messages



                                               -20-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 20 of 27
without complying with the requirements of 47 C.F.R. § 64.1200(d) and/or 47 U.S.C. § 227(c).

       75.     Adequacy of Representation – Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately protect the interests of the putative Class members. Plaintiff has no interests that might

conflict with the interests of the putative Class members. Plaintiff will pursue the claims

vigorously, and Plaintiff has retained competent counsel experienced in TCPA class actions and

complex litigation.

       76.     Superiority – Fed. R. Civ. P. 23(b)(3). A class action is superior to all other

available means for the fair and efficient adjudication of this controversy. The damages or other

financial detriment suffered by individual Class members is small compared with the burden and

expense that would be entailed by individual litigation of their claims against Defendants. It would

thus be virtually impossible for Class members to obtain effective redress on an individual basis

for the wrongs done to them. Furthermore, even if Class members could afford such individualized

litigation, the court system could not. Individualized litigation would create the danger of

inconsistent or contradictory judgments arising from the same set of facts. Individualized litigation

would also increase the delay and expense to all parties and the court system from the issues raised

by this action. By contrast, the class action device provides the benefits of adjudication of these

issues in a single proceeding, economies of scale, and comprehensive supervision by a single court,

and presents no unusual management difficulties under the circumstances here.




                                                -21-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 21 of 27
                                        COUNT I
                    VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)

       77.     Plaintiff restates and incorporates by reference all paragraphs of this Complaint,

including all subparagraphs thereof.

       78.     Defendants and/or their agents employed an ATDS to send non-emergency text

messages automatically and without human intervention to the cellular or wireless telephones of

Plaintiff and the members of 227(b)(1)(A)(iii) Class.

       79.     Defendants never obtained prior express consent in writing, or otherwise, advising

Plaintiff or the members of the 227(b)(1)(A)(iii) Class that they intended to send autodialed,

advertising, and/or telemarketing text messages to their cellular or wireless telephones.

       80.     As a result of Defendants’ conduct and pursuant to Section 227(b)(3) of the TCPA,

Plaintiff and the 227(b)(1)(A)(iii) Class were harmed and are entitled to a minimum of $500 in

damages for each unlawful text message.

       81.     Plaintiff and the 227(b)(1)(A)(iii) Class are also entitled to an injunction against

future calls. 47 U.S.C. § 227(b)(3).

       82.     Defendants’ text messages were willful and knowing in that Defendants knew they

were obtaining and storing cellular telephone numbers and employing equipment that would send

autodialed, advertising, and/or telemarketing text messages to such numbers; Defendants intended

that such equipment would in fact send automated text messages containing Pizza Bar’s brand

name and location, and promoting specials and events at Pizza Bar; and Defendants knew that they

had not obtained prior express consent in writing, or otherwise, from Plaintiff or any of the putative

class members to send such text messages.

       83.     “Willful … means that the violator knew that he was doing the act in question. …

A violator need not know that his action or inaction constitutes a violation; ignorance of the law is


                                                -22-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 22 of 27
not a defense or mitigating circumstance.” In re Dynasty Mtg., L.L.C., 22 FCC Rcd. 9453, 9470

& fn. 86 (May 14, 2007) (citations omitted).

       84.      Because Defendants’ misconduct was willful and knowing, the Court should treble

the amount of statutory damages recoverable by Plaintiff and the putative Class members.

                                        COUNT II
              VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)

       85.      Plaintiff restates and incorporates by reference all paragraphs of this Complaint,

including all subparagraphs thereof.

       86.      Defendants’ text messages were made for a commercial purpose in that they contain

the brand name and location of Pizza Bar, they promote specials and events at Pizza Bar, and/or

they encourage Plaintiff and the putative Class members to visit Pizza Bar with their friends or

associates.

       87.      Defendants sent more than one advertising and/or telemarketing text message

within any twelve-month period to Plaintiff and the 64.1200(d) Class even though Defendants did

not first institute procedures for initiating telemarketing calls or text messages that meet (or

exceed) the following minimum standards:

                •      Written policies and procedures, available upon demand, for
                       maintaining a do-not-call list;

                •      Policies and procedures for the training of personnel engaged in any
                       aspect of telemarketing, on the existence and use of the do-not-call
                       list;

                •      Policies and procedures for the recording of any request not to
                       receive calls, at the time the request is made, including the
                       subscriber’s name, if provided, and telephone number, and honoring
                       any such requests within a reasonable time from the date such
                       request is made.

                •      Policies and procedures for employing a version of the internal do-
                       not-call list containing numbers updated no more than 30 days prior


                                               -23-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 23 of 27
                       to the date any call is made;

               •       Policies and procedures for providing the called party with the name
                       of the individual caller, the name of the person or entity on whose
                       behalf the call is being made, and a telephone number or address at
                       which the person or entity may be contacted; and

               •       Policies and procedures for maintaining records documenting this
                       process, for a period of not less than 5 years.

       88.     On information and belief, Defendants are not tax-exempt nonprofit organizations

and are therefore required to comply with the minimum standards set forth in 47 C.F.R. §

64.1200(d). See 47 C.F.R. § 64.1200(d)(7).

       89.     On information and belief, Defendants did not implement any of the minimum

standards required by 47 C.F.R. § 1200(d)(1)-(6).

       90.     Defendants’ text messages do not sufficiently identify the name of the individual

caller, and do not provide a (working) telephone number23 or address at which the person or entity

may be contacted.

       91.     As a result of Defendants’ conduct and pursuant to Section 227(c)(5) of the TCPA,

Plaintiff and the 64.1200(d) Class were harmed and are entitled to a minimum of $500 in damages

for each unlawful text message.

       92.     Plaintiff and the 64.1200(d) Class are also entitled to an injunction against future

calls. 47 U.S.C. § 227(c)(5).

       93.     Defendants’ text messages were willful and knowing in that Defendants knew they

were sending advertising and/or telemarketing text messages to the cellular telephone numbers of




23
       Pizza Bar’s text messages do not provide a telephone number, toll-free or otherwise, for consumers
       and businesses to call in order to opt out of future text messages. Additionally, if you call the
       telephone number Pizza Bar used to text Plaintiff’s cellular telephone number, you are greeted with
       repeated beeping tones, indicating that the phone line is no longer in service.


                                                  -24-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 24 of 27
Plaintiff and the Class members without first implementing procedures required by 47 C.F.R. §

64.1200(d), but Defendants chose to send such text messages anyways.

       94.     “Willful … means that the violator knew that he was doing the act in question. …

A violator need not know that his action or inaction constitutes a violation; ignorance of the law is

not a defense or mitigating circumstance.” In re Dynasty Mtg., L.L.C., 22 FCC Rcd. 9453, 9470

& fn. 86 (May 14, 2007) (citations omitted).

       95.     Because Defendants’ misconduct was willful and knowing, the Court should treble

the amount of statutory damages recoverable by Plaintiff and the putative Class members.

                                       PRAYER FOR RELIEF

       Wherefore, Plaintiff McKenzi Taylor, individually and on behalf of the above Classes,

prays for the following relief:

       (a)     An order certifying the Classes as defined above, appointing Plaintiff as the

representatives of the Classes, and appointing her counsel as Class Counsel;

       (b)     An order declaring that Defendants’ actions, as set out above, violate the TCPA;

       (c)     An order declaring that the telephone calling equipment used to send the text

messages at issue here constitutes an automatic telephone dialing system under the TCPA;

       (d)     An injunction requiring Defendants to cease all unlawful text message activities

and enjoining Defendants from using automated or computerized dialing equipment to place text

message calls without consent;

       (e)     An award of statutory, and treble damages;

       (f)     An award of reasonable attorneys’ fees and costs; and

       (g)     Such other and further relief that the Court deems reasonable and just.




                                                -25-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 25 of 27
                                          JURY DEMAND

      Plaintiff demands a trial by jury of all claims that are so triable.



Dated: March 22, 2019                             Respectfully submitted,

                                                   /s/ Bill Kenney
                                                  William C. Kenney        Mo. Bar No. 63001
                                                  BILL KENNEY LAW FIRM, LLC
                                                  1100 Main Street, Suite 1800
                                                  Kansas City, MO 64105
                                                  Telephone: (816) 842-2455
                                                  Facsimile: (816) 474-8899
                                                  Email: bkenney@billkenneylaw.com

                                                  Rafey S. Balabanian (pro hac vice to be filed)
                                                  Eve-Lynn J. Rapp (pro hac vice to be filed)
                                                  EDELSON PC
                                                  123 Townsend Street, Suite 100
                                                  San Francisco, California 94107
                                                  Telephone: (415) 234-5262
                                                  Facsimile: (415) 373-9435
                                                  Email: rbalabanian@edelson.com
                                                  erapp@edelson.com

                                                  Benjamin H. Richman (pro hac vice)
                                                  Michael Ovca (pro hac vice)
                                                  EDELSON PC
                                                  350 North LaSalle Street, 14th Floor
                                                  Chicago, Illinois 60654
                                                  Telephone: (312) 589-6370
                                                  Facsimile: (312) 589-6378
                                                  Email: brichman@edelson.com
                                                  movca@edelson.com

                                                  Attorneys for Plaintiff and all others
                                                  similarly situated




                                               -26-
       Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 26 of 27
                               CERTIFICATE OF SERVICE

       I hereby certify that, on March 22, 2019, the foregoing document was electronically filed
with the Court’s Electronic Filing System and will be served electronically on all registered
attorneys of record.

                                                /s/ Bill Kenney
                                               William C. Kenney




                                             -27-
        Case 4:19-cv-00110-DGK Document 24 Filed 03/22/19 Page 27 of 27
